Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 6-13, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claims 1, 4, 9, and 16:
with regard to claim 1, a plurality of first valve modules each comprising reed petals and a flow inlet arranged on a first level relative to the seat plate, at least one second valve module each comprising reed petals and a flow inlet arranged on a second level relative to the seat plate and offset from the first level, the first valve modules each have an upper portion that overhangs a narrower lower portion, and one of the overhanging portions of one of the first valve modules is positioned above at least part of the at least one second valve module;
with regard to claim 4, the upper overhanging portion of each first valve module is completely contained within a respective cavity in the seat plate, and the lower portion of each first valve module extends out a respective cavity through the bottom surface of the seat plate; 
with regard to claim 9, the allowable subject matter of claim 4 in addition to the lower portions of each of the first valve modules being partially contained 
with regard to claim 16, a plurality of first valve modules each comprising a first seating face on a first plane, a plurality of second valve module each comprising a second seating face on a second plane that is offset from the first plane, and each second valve module being positioned between an adjacent pair of first valve modules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753